Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 04/23/2020 and11/25/2020 are made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al (US Patent 9298883); and further in view of Chevion et al (US Patent 8494273). 
With regard to claim 1, Kurtz et al discloses generating a refine image by changing an incorrect inference image such that a correct label score of inference is maximized, the incorrect inference image being an input image when an incorrect label is inferred in an image recognition process (refer to col. 13, lines 56-65); and ( narrowing, based on a score of a label, a predetermined region to specify an image section that causes incorrect inference, the score of the label being inferred by inputting to an inferring process an image obtained by replacing the predetermined region in the incorrect inference image with the refine image).  Kurtz et al reference does not expressly call for narrowing, based on a score of a label, a predetermined region to specify an image section that causes incorrect inference, the score of the label being inferred by inputting to an inferring process an image obtained by replacing the predetermined region in the incorrect inference image with the refine image. However, at the same field of endeavor, Chevion et al discloses this feature (refer to col. 17, lines 51-58). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Chevion et al image data processing system into Kurtz et al system. The suggestion/motivation for doing so would have been to provide comparing the transformed segmented character to candidate character by calculating a comparison score (refer to col. 1, lines 53-57 of Chevion et al). Therefore, it would have been obvious to combine Chevion et al with Kurtz et al to obtain the invention as specified in claim 1. 
Claims 13 and 14 are similarly analyzed and rejected the same as claim 1.

Allowable Subject Matter
3.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9836839), (9779452), (8111927) and (7550707).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
04/16/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669